UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 TORVEC, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TORVEC, INC. Notice of 201 5 Annual Meeting of Shareholders And Proxy Statement 1 April 21, 2015 Dear Shareholder: On behalf of our board of directors and management, we cordially invite you to attend the Annual Meeting of Shareholders to be held at the Casa Larga Vineyards, 2287 Turk Hill Road, Fairport, New York 14450 on Thursday, June 18, 2015. The annual meeting will begin promptly at 7:00 p.m., Eastern Daylight Time. At this meeting, our shareholders will vote on matters set forth in the accompanying Notice of Annual Meeting and Proxy Statement. I will also provide a report on our Company and will entertain questions of general interest to shareholders. Your vote is important. Your shares should be represented at the Annual Meeting whether or not you plan to attend. If you do not wish to vote in person or if you will not be attending the Annual Meeting, you may vote by proxy. You can vote by proxy over the Internet by following the instructions provided in the Notice of Internet Availability of Proxy Materials that was previously mailed to you or, if you requested printed copies of the proxy materials, you can also vote by mail or on the Internet as instructed on the proxy card that you received. You may revoke your proxy and vote in person if you decide to attend the meeting. Thank you for your continued support. Cordially, /s/ Richard A. Kaplan Richard A. Kaplan Chief Executive Officer Torvec, Inc. 1999 Mt. Read Blvd . ● Building 3 ● Rochester, NY 14615 2 TORVEC, INC. NOTICE OF ANNUAL MEETING OF COMMON, SERIES C and C-2 PREFERRED SHAREHOLDERS Time: 7:00 p.m., Eastern Daylight Time, Thursday, June 18, 2015 Place: Casa Larga Vineyards 2287 Turk Hill Road Fairport, New York 14450 Proposals : 1. To consider and act upon a proposal to elect to the Company’s Board of Directors the 10 persons nominated by the Board of Directors; 2. To consider and act upon a proposal to ratify the appointment of Freed Maxick CPAs, P.C. as the Company’s independent registered public accounting firm for the 2015 fiscal year; 3. To consider and act upon an Advisory Resolution on Executive Compensation. Who Can Vote : You can vote at the Annual Meeting or any adjournment or postponement thereof if you were a common, Series C or C-2 Preferred shareholder at the close of business on April 21, 2015 (“the Record Date”). April 21, 2015 /s/ Richard A. Kaplan Richard A. Kaplan Chief Executive Officer Torvec, Inc. 3 TABLE OF CONTENTS Page Questions And Answers About the Proxy Materials and the Annual Meeting of Common, Series C and C- 2 Preferred Shareholders 5 Proposal No. 1
